Grant, J.
(after stating the facts). 1. The patent from the State was issued to Lorenzo M. Mason. He died, and a deed was introduced from Charlotte Mason, his widow, and Charles E. and Julia B. Mason, his children, described in the deed as the sole heirs at law of Lorenzo M. Mason. The proofs conclusively show that they were such. It was unnecessary to show that the estate of Lorenzo M. Mason had never been settled. The title to real estate is in the heirs, and the title conveyed by them is good, subject to the claims of creditors, if the estate has not been administered. The deed from these heirs described the property as “all their.right, title, and interest in and to the estate, property, and effects of the late Lorenzo M. Mason, * * * be the said estate real, personal, or mixed,” etc. This description was sufficient. Austin v. Dolbee, 101 Mich. 292 (59 N. W. 608).
2. The defendant was a trespasser. He obtained no right under his tax deed to enter upon the land, or to remove the timber therefrom. He could obtain no possessory title thereto under the law until he had served the notice required under the act above named, and the plaintiff had had six months within which to redeem. Corrigan v. Hinkley, 125 Mich. 125 (83 N. W. 1020). The serving of this notice is a condition precedent to vesting the title under the tax proceedings in the tax purchaser.
Judgment is affirmed.
The other Justices concurred.